Per Curiam.

Having reviewed the record, we concur in the board’s findings of misconduct and its recommendation. Therefore, we order that Leroy Reuben Boykin be suspended from the practice of law in Ohio for a period of eighteen months; however, imposition of this sanction is stayed on the conditions established by the panel and adopted by the board. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Wright, J., dissent and would indefinitely suspend respondent.